Citation Nr: 1714345	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right hand nerve damage with paresthesias.

3.  Entitlement to service connection for left hand nerve damage with paresthesias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to November 1991.  The Veteran has reported additional service in the Army Reserves.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2014 statement, the Veteran requested reserve records for duty between 2000 and 2006 and is shown to have reported service with the 410th Quartermaster Company between 2000 and 2006 in an unrelated claim.  The claims file does not include reserve records.  On remand, the RO should take all necessary efforts to obtain the Veteran's Army Reserve records.  If no such records are located once all avenues are exhausted, a new formal finding of unavailability should be provided to the Veteran.  38 C.F.R. § 3.159 (c)(2).

In addition, the Veteran's specific periods of ACDUTRA and INACDUTRA with the Army Reserve have not been verified; such should also be completed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate U.S. Army Reserve Records Depository and verify the dates and types of the Veteran's service in the Army Reserve, including all periods of ACDUTRA or INACDUTRA.

2.  Contact the U.S. Army Human Resources Command and take all steps to obtain all of the Veteran's Reserve service treatment records.  If no such records are located once all avenues are exhausted, a new formal finding of unavailability should be provided to the Veteran.  38 C.F.R. § 3.159 (c)(2).

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




